Citation Nr: 0938135	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  09-05 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for legal blindness.

2.  Entitlement to a rating in excess of 30 percent for 
generalized anxiety and depressive disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The Veteran had active service from January 1941 to November 
1943.    

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of January 2008 and July 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.  

In September 2009, the Board advanced the Veteran's case on 
its docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board addresses the claim of entitlement to service 
connection for legal blindness in the REMAND section of this 
decision, below, and REMANDS this claim to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  


FINDING OF FACT

The Veteran's service-connected psychiatric disability, 
characterized as generalized anxiety and depressive disorder, 
is moderate, manifesting as a depressed mood, blunted affect, 
and fair insight, judgment and impulse control, and causing 
no more than an occasional decrease in occupational and 
social functioning with no need for treatment.


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 30 
percent for generalized anxiety and depressive disorder are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.130, Diagnostic Code 9400 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications 
for VA benefits, VA is tasked with satisfying certain 
procedural requirements outlined in the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

The VCAA and its implementing regulations provide that VA is 
to notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate a 
claim.  As part of the notice, VA is to specifically inform 
the claimant and his representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.  VA is also to assist a claimant in obtaining 
evidence necessary to substantiate a claim, but such 
assistance is not required if there is no reasonable 
possibility that it would aid in substantiating the claim.  
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b), (c) (2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure compliance with the 
provisions of the VCAA, when applicable.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA is applicable in 
this case and, as explained below, VA satisfied the 
requirements thereof by providing the Veteran adequate notice 
and assistance with regard to the claim being decided.  The 
Board's decision to proceed in adjudicating this claim does 
not, therefore, prejudice the Veteran in the disposition 
thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004).  

The Court has held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).

In January 2008, the Court held that, with regard to claims 
for increased compensation, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 
(2008). 

The Court further held that, if the Diagnostic Code (DC) 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  As well, the Court held that 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from noncompensable to 
as much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, including 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id. at 43-44. 

The United States Court for the Federal Circuit (Federal 
Circuit) reviewed Vazquez-Flores on appeal and held that the 
statutory scheme did not require the notification noted 
above.  The Federal Circuit explained that the notice 
described in 38 U.S.C.A. § 5103(a) need not be veteran 
specific and that daily life evidence was not statutorily 
mandated.  The Federal Circuit thus vacated the Court's 
decision to the extent it required notification of 
alternative DCs and the need to submit potential daily life 
information on the basis that such evidence was not needed 
for proper claims adjudication.  Vazquez-Flores v. Shinseki, 
No. 08-7150 (Fed. Cir. Sept. 4, 2009).

The RO provided the Veteran VCAA notice on the claim being 
decided by letter dated August 2007, prior to initially 
deciding that claim in a rating decision dated January 2008.  
The timing of such notice reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  

The content of the notice letter, considered in conjunction 
with the content of another letter the RO sent the Veteran in 
September 2008, also reflects compliance with pertinent 
regulatory provisions and case law, noted above.  In the 
letters, the RO acknowledged the Veteran's claim, notified 
him of the evidence needed to substantiate that claim, 
identified the type of evidence that would best do so, 
notified him of VA's duty to assist and indicated that it was 
developing his claim pursuant to that duty.  

The RO also provided the Veteran all necessary information on 
disability ratings and effective dates.  As well, the RO 
identified the evidence it had received in support of the 
Veteran's claim and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the Veteran in obtaining all other outstanding 
evidence provided he identified the source(s) thereof.  The 
RO also noted that, ultimately, it was the Veteran's 
responsibility to ensure VA's receipt of all pertinent 
evidence.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the claim being decided.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the Veteran identified as being pertinent to his claim, 
including service and post-service treatment records.  The RO 
also afforded the Veteran a VA mental disorders examination, 
during which an examiner discussed the severity of the 
Veteran's psychiatric symptoms.  

In a Written Brief Presentation dated in August 2009, the 
Veteran's representative asserts that the report of the 
examination, being over two years old, is inadequate to 
decide this claim.  A claimant is entitled to a thorough and 
contemporaneous examination in support of his claim, see 
Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991); however, 
when a claimant is afforded an adequate examination and, 
thereafter, does not assert that his condition has worsened, 
the Board is not required to remand the case for another 
examination based, alone, on a passage of time.  VAOPGCPREC 
11-95, 66 Fed. Reg. 43,186 (1995).  In other words the mere 
passage of time does not require VA to provide a new 
examination.  Palczewski v. Nicholson, 21 Vet App 174 (2007).  
In this case, neither the Veteran, nor his representative 
contends that the service-connected psychiatric disability 
has worsened since the August 2007 examination.  A remand is 
thus unnecessary.

II.  Analysis

The issue on appeal is whether the Veteran is entitled to a 
rating in excess of 30 percent for his service-connected 
psychiatric disability, which the RO has characterized as 
generalized anxiety and depressive disorder.  According to 
written statements the Veteran and his representative 
submitted during the course of this appeal, the 30 percent 
rating the RO assigned this disability does not accurately 
reflect the severity of the Veteran's psychiatric 
symptomatology.  Allegedly, this symptomatology warrants the 
assignment of a 100 percent rating.  

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a claimant's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation is to be 
assigned.  38 C.F.R. § 4.7 (2008).

In claims for increases, the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

A disability may require re-evaluation in accordance with 
changes in a claimant's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

The RO has evaluated the Veteran's psychiatric disability as 
30 percent disabling pursuant to DC 9400, which governs 
ratings of generalized anxiety disorder subject to the 
General Rating Formula for Mental Disorders.  This DC 
provides that a 30 percent evaluation is assignable for 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  
38 C.F.R. § 4.130, DC 9400 (2008).

A 50 percent evaluation is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment, impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assignable for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent evaluation is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id. 

In this case, the Veteran's psychiatric disability picture 
does not more nearly approximate the criteria for an 
increased rating during any period of time at issue in this 
appeal.  Rather, as explained below, during the course of 
this appeal, the symptoms of this disability have been 
moderate, manifesting as a depressed mood, blunted affect, 
and fair insight, judgment and impulse control, and causing 
no more than an occasional decrease in occupational and 
social functioning with no need for treatment.

According to service and post-service treatment records, the 
Veteran's psychiatric disability was most severe in the 
1940s, including during service, when initially diagnosed and 
manifesting as anxiety, insomnia and depression, and 
immediately following discharge.  

During service, medical professionals characterized the 
disability as moderately severe and then as moderate 
following successful psychotherapy and improvement.  
Eventually they recommended discharge by reason of 
incapacitation secondary to a prolonged departure from a 
normal manner of thinking, feeling and acting.  

Following discharge, the Veteran sought no relevant care.  
During VA examinations conducted in January 1944, February 
1947 and April 1948, examiners characterized the Veteran's 
psychiatric disability as moderately severe.

Thereafter, the disability appears to have improved somewhat.  
The Veteran began working without problems and, during the 
1950s, reported no social difficulties.  In May 1950, August 
1957 and October 1959, during VA examinations, examiners 
indicated that the Veteran's psychiatric disability was 
causing moderate impairment and involved moderate tension and 
anxiety, a serious mood and fair judgment and that the 
Veteran had adjusted socially and industrially.  During the 
next three decades, the Veteran refrained from mentioning his 
mental state. 

In 1989, during a VA examination for other medical 
conditions, the Veteran reported that he had been depressed 
and suicidal since 1982, when his spouse divorced him and 
took his children.  During an October 1990 hearing, however, 
he reported that he got along well with his neighbors and 
children, went to the movies and shopping with his four 
children, belonged to clubs, attended church, had retired due 
to longevity, not disability, was not on any medication for 
his psychiatric disability, and was not suicidal.

Since then, the Veteran has twice discussed his mental state, 
in February 2007, during an outpatient treatment visit for 
another medical condition, and in August 2007, during a VA 
examination. During the visit, the physician diagnosed 
generalized anxiety based on a dysphoric mood and non-labile 
affect, but no other abnormalities.  During the examination, 
the examiner noted a depressed mood, blunted affect and fair 
insight, judgment and impulse control.  He also noted that 
the Veteran had a supportive family, indicated that his 
psychiatric disability did not prevent him from getting 
employment, characterized the disability as moderate and 
assigned it a Global Assessment of Functioning (GAF) score of 
55.

A GAF score reflects the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994)).  GAF scores of 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

Again, the Veteran's psychiatric disability has never 
necessitated treatment and, since the 1950s, has not 
interfered with work.  As the GAF score and VA examiner's 
characterization indicate, it is moderate, affecting the 
Veteran's mood and affect and, to a minimal extent, his 
insight, judgment and impulse control (still noted as fair).  
Psychiatric symptoms of this severity are contemplated in the 
30 percent rating assigned the Veteran's psychiatric 
disability under DC 9400.  In the absence of more severe 
psychiatric symptomatology, symptomatology causing more than 
occasional occupational and social impairment, a rating in 
excess of 30 percent is not assignable under DC 9400.

Based on the foregoing finding, the Board concludes that the 
criteria for entitlement to an increased rating for a 
psychiatric disability are not met.  The Board recognizes 
that the rating schedule is designed to accommodate changes 
in condition and that the Veteran may be awarded a different 
evaluation in the future should his psychiatric disability 
picture change.  38 C.F.R. § 4.1.  At present, however, the 
above noted evaluation is the most appropriate given the 
medical evidence of record.  

In reaching this decision, the Board considered the complete 
history of the disability at issue as well as the current 
clinical manifestations and the effect this disability has on 
the Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2008).  The preponderance of the evidence is against the 
Veteran's claim.  The benefit-of-the-doubt rule is thus not 
applicable.  

Extraschedular

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

The Veteran's psychiatric disability is manifested by 
symptomatology resulting in moderate social and occupational 
impairment.  The rating criteria contemplate such impairment.  
Hence further consideration of referral for an extraschedular 
rating is not required.

Total Rating

The Court has held that a total rating for compensation based 
on individual unemployability (TDIU) is an element of all 
appeals of initial or increased ratings.  Rice v. Shinseki, 
22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's 
service connected disabilities are rated less than total, but 
they prevent him from obtaining or maintaining all gainful 
employment for which his education and occupational 
experience would otherwise qualify him.  38 C.F.R. § 4.16 
(2008).  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has not provided 
evidence of unemployability related to the service connected 
psychiatric disability and the most recent VA examiner found 
that the psychiatric disability would not prevent gainful 
employment.  Accordingly, consideration of entitlement to a 
TDIU is not warranted.



ORDER

A rating in excess of 30 percent for generalized anxiety and 
depressive disorder is denied.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  The threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

In this case, the Veteran, whose service treatment records 
indicate that he served as a medical aid man in service, 
contends that he became blind secondary to an in-service 
event he experienced while in Alaska.  Allegedly, during a 
blizzard there, he walked a sick soldier two miles to the 
hospital; on the return walk, he fell and got lost and nearly 
froze to death before reaching his outpost.  He contends 
that, for two weeks following the event, he was unable to see 
properly.  He indicates that he experienced symptoms that 
evolved into current blindness.  His post-service treatment 
records confirm that he is legally blind, but, to date, VA 
has not obtained a medical opinion addressing whether the 
event to which the Veteran is competent to describe is 
related to the blindness. 

The Board thus REMANDS this case for the following action:

1.  Arrange for the Veteran to undergo a 
VA eye examination in support of his 
claim for service connection for legal 
blindness.  Forward the claims file to 
the examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) opine whether the Veteran's 
blindness is at least as likely as 
not related to the in-service 
blizzard incident, as described; or 
any other in-service disease or 
injury.

b) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided; and   

c) if the opinion cannot be 
provided without resort to 
speculation, discuss why such 
is the case.

The examiner is advised that the 
Veteran is competent to report 
injuries and symptoms as well as to 
relate contemporary diagnoses, and 
that his reports must be considered 
in formulating the requested 
opinion.

2.  Readjudicate the remanded claim.  If 
the benefit sought on appeal remains 
denied, provide the Veteran and his 
representative a supplemental statement of 
the case and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  The Veteran need 
take no action unless he receives further notice.  He does, 
however, have the right to submit additional evidence and 
argument on the remanded claim.  Kutscherousky v. West, 12 
Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


